Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 10/27/2022.  

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-20 are pending.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thies et al. (US PGPUB 2015/0186929, hereinafter Thies), in view of Camplejohn et al. (US PAT 9,507,856 hereinafter Camplejohn).
As per as claim 1, Thies discloses:
A method, comprising:
 at a gateway of a communications network (Thies, e.g., fig. 1, associating with texts description, [0060], gateway, [0012-0013], “…a request to the subscriber information management system to establish a marketing campaign that involves sending an SMS message to all subscribers), (the examiner asserts the information management system is a gateway of a communications network); 
 	receiving, from a subscriber device connected to the communication network, a subscriber request, the subscriber request including a plurality of terms, the terms associated with a topic keyword of the subscriber request, wherein the combination of the terms is organized to specify the subscriber request (Thies, e.g., [0012-0013], “…a tennis retailer can submit a request to the subscriber information management system to establish a marketing campaign that involves sending an SMS message to all subscribers…the word `tennis` in a social networking platform. The subscriber information management system can perform a lookup for all subscribers that match the criteria indicated above. Via the subscriber record of the database storing subscriber information, the subscriber information management system can identify a list of matching subscribers and send the subscribers an SMS as per the marketing campaign…”) (the examiner asserts “tennis”  is equivalent a topic keywords as claimed, supplement provider/publisher contents with advertisements (‘the information’)), (parameter of the subscriber request could be subscriber information such as subscriber information);
 	receiving, from a publisher device connected to the communications network, a published content item that corresponds to the topic keyword, the published content item including information used to address the request based on the parameter (Thies, e.g., fig. 1, associating with texts description, [0012-0013], “…a tennis retailer can submit a request to the subscriber information management system to establish a marketing campaign that involves sending an SMS message to all subscribers…”); and
 	utilizing the parameter and the published content item that corresponds to the keyword to generate, via a processor of the gateway matching and parsing together the terms of the subscriber request to a general topic, a further published content item including a result based on the topic keyword, the parameter, and the information (Thies, e.g., [0012-0013], [0091-0093], [0180],  “…The subscriber information management system can parse details from the subscriber information received from the various content sources and store them in the subscriber record specific to the subscriber… managing the collected…correspond to criteria used by advertisers, marketers, or any other entity that may be interested in identifying subscribers or their characteristics. Example attributes can be demographic information (gender, age, race); interests (sports, music, arts); household information (relationship status, household size), personal information (phone number, area code, zip code, address), employment information (employer name, work history), amongst others (utilizing the parameter) the subscriber information management system can perform a lookup for all subscribers that match the criteria indicated above. Via the subscriber record of the database storing subscriber information, the subscriber information management system can identify a list of matching subscribers and send the subscribers an SMS as per the marketing campaign….” ) (the examiner assert that “tennis” = top keywords, and general topic = sport).
	To make records clearer regarding to the language of “terms associated with a parameter of the subscriber request that organized to specify the subscriber request” (although as stated above Thies teaches the functional of terms associated with a parameter of member/subscriber request (Thies, [0012-0013] and [0091-0093]).
	However Camplejohn, in an analogous art, discloses “terms associated with a parameter of the subscriber request that organized to specify the subscriber request” (Camplejohn, e.g., figs. 4-5, associating with texts description, [col. 8-col. 9, lines 6-54], “…manage subscriber data and operational parameters on host site… provide a content feed subscription management page that lists each of the content feed filters to which a subscriber has subscribed along with status information and a parameter set for each content feed filter…. allows a subscriber to specify parameters associated with a content feed filter. ..the subscriber can be prompted to enter a keyword, a topic of interest, a website address, a content feed identifier, a content source or publisher identifier, an email address, an SMS code, a Twitter tag, or the like (denoted generally herein as a topic or a content feed filter)…The subscriber-entered data (e.g., topic or content feed filter) is retained in subscriber data and a record is created in the subscriber's content feed subscription management page…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Camplejohn and Thies to provide a content feed subscription management page that lists each of the content feed filters to which a subscriber a subscriber has subscribed along with status information and a parameter set for each content filter to archiving in provides a convenient way for a user to view and control each of his/her subscribed content feed  (Camplejohn, e.g., [0027-0034]).
		
As per as claim 2, the combination of Camplejohn and Thies disclose:
The method of claim 1, further comprising: 
determining whether the subscriber request includes an extension indicator, the extension indicator identifying whether the subscriber request is to be processed to identify the topic keyword and the parameter or the subscriber request is to be processed to identify only the topic keyword (Thies, e.g., fig. 1, associating with texts description, [0060], gateway, [0012-0013], “…a request to the subscriber information management system to establish a marketing campaign that involves sending an SMS message to all subscribers… the word `tennis` in a social networking platform) and  (Camplejohn, e.g., figs. 4-5, associating with texts description, [col. 8-col. 9, lines 6-54], “…allows a subscriber to specify parameters associated with a content feed filter...the subscriber can be prompted to enter a keyword, a topic of interest, a website address, a content feed identifier, a content source or publisher identifier, an email address, an SMS code, a Twitter tag, or the like…a record is created in the subscriber's content feed subscription management page…”).

As per as claim 3, the combination of Camplejohn and Thies disclose:
The method of claim 2, wherein the extension indicator is associated with an extension functionality of a servlet of the gateway (Thies, e.g., fig. 1, associating with texts description, [0012-0013], “… The servers of the plurality of content sources are configured to provide the subscriber activity information to the subscriber information management system…” and further see [0060] for gateway) and further see (Camplejohn, e.g., figs. 4-5, associating with texts description, [col. 8-col. 9, lines 6-54], “…user-provided affinity indicators that describe the types or categories of content of interest to a particular subscriber…that match a particular user-specified topic. The received content feeds can be matched to a particular user-specified topic based on exact or partial matches of the content feed…”).

As per as claim 4, the combination of Camplejohn and Thies disclose:
The method of claim 1, further comprising:
 	filtering a plurality of available published content items based on the topic keyword, the filtering resulting in the published content item (Camplejohn, e.g., figs. 4-5, associating with texts description, [col. 8-col. 9, lines 6-54], “…the content filter module enables a subscriber to configure a set of content feed filters that are used to define the content that is of most interest to a particular subscriber…receive content feeds that contain or are related to the topics specified in the content feed filters …”) and (Thies, e.g., [0012-0013] and [0091-0093]).

As per as claim 5, the combination of Camplejohn and Thies disclose:
The method of claim 4, wherein the filtering the plurality of available published content items is performed one of prior to or when the subscriber request is received (Camplejohn, e.g., figs. 4-5, associating with texts description, [col. 8-col. 9, lines 6-54],  “…a subscriber can specify a set of user-defined content feeds in which the subscriber is interested. The subscriber's content feed subscription management page can include a plurality of user-defined content feeds as specified by a plurality of different content feed filters…”) and (Thies, e.g., [0012-0013] and [0091-0093]). 

As per as claim 6, the combination of Camplejohn and Thies disclose:
The method of claim 1, wherein the subscriber request is received from a subscriber entity and the published content item is received from a publishing entity network (Thies, e.g., fig. 1, associating with texts description, [0012-0013] and [0091-0093], “…a tennis retailer can submit a request to the subscriber information management system to establish a marketing campaign…”) (the examiner asserts, the entity  102a-n is a subscriber entity and subscriber information management system is the publishing entity network).   

As per as claim 7, the combination of Camplejohn and Thies disclose:
The method of claim 6, further comprising: transmitting the further published content item to the subscriber entity (Thies, e.g., fig. 1, associating with texts description, [0012-0013] and [0091-0093], (publisher content with advertisements) and see (Camplejohn, e.g., figs. 4-5, associating with texts description, [col. 8-col. 9, lines 6-54]).

As per as claim 8, the combination of Camplejohn and Thies disclose:
The method of claim 1, wherein the topic keyword is determined using a parsing operation (Thies, e.g., [0012-0013], [0091-0093], [0180],  “…The subscriber information management system can parse details from the subscriber information received from the various content sources and store them in the subscriber record specific to the subscriber… managing the collected…correspond to criteria used by advertisers, marketers, or any other entity that may be interested in identifying subscribers or their characteristics….(gender, age, race); interests (sports, music, arts); household information (relationship status, household size), personal information (phone number, area code, zip code, address), employment information (employer name, work history), amongst others (utilizing the parameter) the subscriber information management system can perform a lookup for all subscribers that match the criteria indicated above…and send the subscribers an SMS as per the marketing campaign….” ).

As per as claim 9, the combination of Camplejohn and Thies disclose:
The method of claim 1, wherein the parameter is determined using a natural language processing operation (Thies, e.g., [0012-0013], [0091-0093], “…tennis retailer can submit a request to the subscriber information management system to establish a marketing campaign that involves sending an SMS message to all subscribers…the word `tennis` in a social networking platform…”) and further see and see and see (Camplejohn, e.g., figs. 4-5, associating with texts description, [col. 8-col. 9, lines 6-54],  (“…subscriber enter a keyword, topic…”).

Claims 11-18 are essentially the same as claims 1-9 except that they set forth the claimed invention as a gateway rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-9.

Claim 20 is essentially the same as claim 1 except that it set forth the claimed invention as a computer readable storage medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thies et al. (US PGPUB 2015/0186929, hereinafter Thies), in view of Camplejohn et al. (US PAT 9,507,856 hereinafter Camplejoh) and further in view of Hansen et al. (US PGPUB 2016/0196267, hereinafter Hansen).
As per as claim 10, the combination of Camplejohn and Thies disclose:
 The method of claim 1, wherein the subscriber request is one of a first average sensor value over an arbitrary interval, a first sensor value when above a first specific threshold, a second sensor value when a third sensor value is relative a second specific threshold, or a second average sensor value where each individual ones of the sensor values used to determine the average are relative to a third specific threshold and over an arbitrary interval (Camplejohn, e.g., [col. 9, lines 26-54], “…The subscriber can set a threshold qualifiers that define conditions that must be met before an alert is sent to the subscriber…” and [col. 9-10, lines 55-14], “…automatic filtering thresholds for filtering future content updates for a particular subscriber or groups of subscribers…”) (filtering thresholds = multiple threshold).
But to make records clearer for features of multiple thresholds (first threshold, second threshold, and/or another threshold).
	However, Hansen, in an analogous art, discloses “multiple thresholds (first threshold, second threshold, and/or other threshold)”, (Hansen, e.g., [0014-16], [0027-0028] and [0062-0065], “…using one threshold relevance score for some or all of the subscriber's topics, in other embodiments multiple threshold relevance scores may be set (e.g., one for each topic, one for each content source)…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Hansen, Camplejohn and Thies to updates threshold relevance scores for each user regarding each topic of the user’s feeds which initial threshold relevance score for a user to archiving deliver the most relevant search results to user (Hansen, e.g., [0027-0033]).

Claim 19 is essentially the same as claim 10 except that it set forth the claimed invention as a gateway rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 10.


Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant's arguments filed 10/27/2022 with respect to claims 1-20 have been fully considered but they are not persuasive.  Examiner respectfully maintains the rejection for the following reasons:
Issue I:  Applicant argued on pages 6-9 (Remarks/Argument) that the combination of Thies and Camlejohn fail to teaches/discloses the language of  “receiving, from a subscriber device connected to the communication network, a subscriber request, the subscriber request including a plurality of terms, the terms associated with a topic keyword of the subscriber request, wherein the combination of the terms is organized to specify the subscriber request”.
Response I:  After review and consideration, unless applicant provide the detailing of receiving a subscriber device connected to the communication network that subscriber request including a plurality of terms, the terms associated with a topic keywords of the subscriber request”, otherwise base on the broadest reasonable interpretation standard, the combination of Thies and Camlejohn efficient read on what being claims, as such (Thies, e.g., [0012-0013], “…a tennis retailer can submit a request to the subscriber information management system to establish a marketing campaign that involves sending an SMS message to all subscribers…the word `tennis` in a social networking platform. The subscriber information management system can perform a lookup for all subscribers that match the criteria indicated above. Via the subscriber record of the database storing subscriber information, the subscriber information management system can identify a list of matching subscribers and send the subscribers an SMS as per the marketing campaign…”) (the examiner asserts “tennis”  is equivalent a topic keywords as claimed, supplement provider/publisher contents with advertisements (‘the information’)), (parameter of the subscriber request could be subscriber information such as subscriber information).  Furthermore, Thies in paragraph [0010] and [0020] disclose “…the subscriber record includes information about the subscriber that has been collected from a plurality of unrelated content sources…keys in a database and can correspond to criteria used by advertisers, marketers, or any other entity that may be interested in identifying subscribers or their characteristics. Example attributes can be demographic information (gender, age, race); interests (sports, music, arts); household information (relationship status, household size), personal information (phone number, area code, zip code, address), employment information (employer name, work history), amongst others” (Note that (sports, music, arts, household, race) could be interpreted as keywords that subscriber request).

Issue II:  Applicant continues to argued on page 8-9 (Remarks/Argument) that the combination of Thies and Camplejoh fail to disclose “receiving, from a subscriber deice connected to the communication network, a subscriber request, the subscriber request including a plurality of terms, the terms associated with a topic keywords of the subscriber request…”.
Response II:  The examiner respectfully disagrees and submits (Thies, e.g., [0012-0013], “…submit a request to the subscriber information management system to establish a marketing campaign that involves sending an SMS message to all subscribers…The subscriber information management system receives, for each subscriber-content source pair, the subscriber activity information of the subscriber related to the content source via the interface established between the subscriber information management system and the servers of the content source. The subscriber information management system stores, for each subscriber, the retrieved subscriber activity information in a subscriber record specific to the subscriber included in a database…”).  

Issue III:  Applicant argued on pages 9-10 regarding to the claims 11 and 20 (Remarks/Argument) that the combination of Thies and Camplejoh fail to disclose similar features of claim 1
Response III:  The examiner respectfully disagrees and see similar response in “Response I above”.  

For these reasons, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN A PHAM/
Primary Examiner, Art Unit 2163